DETAILED ACTION
	The present application is a domestic application filed 07 May 2021, which is a divisional of US Application No. 16/452,160 (now US Patent No. 11,033,561), filed 25 June 2019, which is a continuation of US Application No. 15/299,894 (now US Patent No. 10,342,811), filed 21 October 2016, which is a continuation of 13/814,083 (now US Patent No. 9,504,702), filed 04 February 2013, which is a national stage entry of PCT/US2011/046857, filed 05 August 2011, which is a provisional of US Application No. 61/371,116, filed 05 August 2010.
	The preliminary amendment filed 07 May 2021 is acknowledged. Claims 60-64 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 7A-D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 60-62 and 64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Imahori et al. (CYRIC Annual Report, 1984, pp. 119-131, cited in IDS submitted 27 August 2021).
Imahori et al. disclose the synthesis of 2-deoxy-2-fluoro-fucose for the purpose of investigating fucose metabolic activity associated with glycoprotein biosynthesis (p.1, third para). The compound was obtained with a purity of 95%, and tested in vivo in rats (p.3, Biological studies). The composition comprising the compound was injected subcutaneously. 
A residue comprising the compound with 95% purity was safe enough to be injected into animals. Thus, a residue comprising the compound reads on “a pharmaceutical composition comprising a therapeutically effective amount of a fucose analog…of formulae (V)” per claim 60, and is suitable for oral administration per claim 64. 
Thus, the disclosure of Imahori et al. anticipates claims 60-62 and 64 of the present application. 

Claim(s) 60, 61, 63 and 64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Murray et al. (Biochemistry, 1997, vol. 36, pp. 823-831, cited in IDS submitted 27 August 2021).
Murray et al. disclose the synthesis of guanosine 5’-diphospho-β-1-fucose (GDP-Fuc), via intermediate 9 (abstract and p.828, scheme 2). Murray et al. disclose the preparation of intermediate 9: 1,3,4-tri-O-acetyl-2-deoxy-2-fluoro-L-fucopyranose as a mixture of α/β-anomers in the form of a colorless syrup. 
A colorless syrup comprising a mixture of α/β-anomers of 2-deoxy-2-fluorofucose peracetate reads on “a pharmaceutical composition comprising a therapeutically effective amount of a fucose analog…of formulae (V)” per claim 60, and is suitable for oral administration per claim 64.
Thus, the disclosure of Murray et al. anticipates claims 60, 61, 63 and 64 of the present application.

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 60-64 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Alley et al. (WO 2009/135181, cited in IDS submitted 27 August 2021).
Alley et al. disclose a fucose analog having the formula (III) or (IV), or a biologically acceptable salt or solvate thereof; each of formula (III) or (IV) can be the alpha or beta anomer (claim 73): 
    PNG
    media_image1.png
    196
    394
    media_image1.png
    Greyscale
. Alley et al. disclose each of R1-R4 is selected from OH and -OC(O)C1-C10 alkyl. Alley et al. disclose R1, R3 and R4 are each independently selected from the group consisting of -OH and -OAc; R2 is F; and R5 is -CH3 (claims 79-80). Alley et al. disclose preparing 2-deoxy-2-fluorofucose peracetate (58), and obtaining the desired purified compound as a solid as an inseparable mixture of α/β anomers (p.66-68; see para [0214] for correct compound name). Alley et al. also disclose the use of 2-deoxy-2-fluorofucose (Table 2).
A solid comprising a mixture of α/β-anomers of 2-deoxy-2-fluorofucose peracetate reads on “a pharmaceutical composition comprising a therapeutically effective amount of a fucose analog…of formulae (V)” per claim 60, and is suitable for oral administration per claim 64.
Thus, the disclosure of Murray et al. anticipates claims 60-64 of the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 60-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Imahori et al. in view of Sufrin et al. (Journal of Medicinal Chemistry, 1980, vol. 23, no. 2, pp. 143-149, cited in IDS submitted 27 August 2021).
Imahori et al. teach as discussed above. Imahori et al. further teach the fluoroanalogue of L-fucose competes with L-fucose during glycoprotein biosynthesis (p.1, second para). Imahori et al. found 2-deoxy-2-fluorofucose was taken up by various organs and tumors, including the kidney, liver and isolated tumor tissues (p.4-5; fig. 4).
Imahori et al. do not expressly disclose peracetylated 2-deoxy-2-fluorofucose (claim 63).
Sufrin et al. is similarly concerned with the synthesis of fucose derivatives, and their uptake by cells over L-fucose (abstract). Sufrin et al. synthesized four halogenated 5-methyl analogues and 6-deoxy-6-halo-D-galactose analogues. Sufrin et al. also studied O-acetylated derivatives and found they were more potent inhibitors of tumor growth than their nonacetylated derivatives (p.145, Table III; p.146, Discussion, second para). They suggest the increased inhibition of the O-acetylated derivatives is related to the compounds higher lipid solubility, and therefore cellular permeability. 
It would have been obvious at the time the invention was made to peracetylate the 2-deoxy-2-fluorfucose of Imahori et al. because Sufrin et al. found 3,4-acetylated 2-deoxy-2-halofucose derivatives were significantly more effective at inhibiting the incorporation of L-fucose into tumor cells. The ordinary artisan would have had a reasonable expectation of success because the 3,4-acetylated compounds of Sufrin et al. differed from Imahori et al. only by the halogen at the 2-position. The skilled artisan would have expected a peracetylated derivative, i.e. having three acetyl groups rather than two acetyl groups would be as good or better at inhibiting L-fucose and crossing the cell membrane because the acetyl-groups are responsible for its improved lipophilic property. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,504,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘702 Patent are directed towards orally administering a pharmaceutical composition comprising a therapeutically effective amount of a fucose analog of formula (V) or (VI). Claims 2 and 3 of the ‘702 Patent specify the analogs are 2-deoxy-2-fluoro-L-fucose and 2-deoxy-2-fluoro-L-fucose peracetate. The claims of the ‘702 Patent anticipate the present claims.

Claims 60-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,811. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference Patent are directed towards orally administering a pharmaceutical composition comprising a therapeutically effective amount of a fucose analog of formula (V) or (VI). Claims 2 and 3 of the reference Patent specify the analogs are 2-deoxy-2-fluoro-L-fucose and 2-deoxy-2-fluoro-L-fucose peracetate. The claims of the reference Patent anticipate the present claims.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759